Case 1:11-cv-01590-LTS-HBP Document 656-1 Filed 03/09/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

UNIVERSITAS EDUCATION, LLC,
Petitioner,
-against-

NOVA GROUP, INC., as trustee, sponsor,
and fiduciary of THE CHARTER OAK
TRUST WELFARE BENEFIT PLAN,

Respondents.

 

 

NOVA GROUP, INC., as trustee, sponsor and
fiduciary of THE CHARTER OAK TRUST
WELFARE BENEFIT PLAN,

Petitioners,
-against-
UNIVERSITAS EDUCATION, LLC,

Respondent.

 

 

Case No. 11-CV-1590-LTS-HBP

Case No. 11-CV-8726-LTS-RLE

AFFIDAVIT OF BENJAMIN CHERNOW
IN SUPPORT OF MOTION TO APPEAR
PRO HAC VICE

Benjamin Chernow, hereby deposes and says as follows:

1. I am an attorney at the Law Offices of Joseph L. Manson III. I am familiar with the

proceedings in this case.

2. Iamamember in good standing of the bars of the District of Columbia and New York.

3. I have never been convicted of a felony.

4. I have never been censured, disbarred or denied admission or readmission by any court.

5. There are no disciplinary proceedings presently against me.
Case 1:11-cv-01590-LTS-HBP Document 656-1 Filed 03/09/20 Page 2 of 2

Dated: March 9, 2020
Alexandria, VA

es ? a -

Ps

 

Benjamin Chernow
600 Cameron St.
Alexandria, VA 22314

bchernow@jmansonlaw.com

Sworn to me on this ah day

 

 

 

 

of Marc 2020.
Commonsaanh of Wee
’ Commneoian No, 7852964
how ON My Commission Expires 7/31/2023

 

 

Notary Public
